     Case 20-70656-AKM-7A                    Doc 15-1         Filed 08/10/20          EOD 08/10/20 10:56:13                 Pg 1 of 2

                                                        Notice Recipients
District/Off: 0756−3                             User: admin                             Date Created: 8/10/2020
Case: 20−70656−AKM−7A                            Form ID: SF07043                        Total: 76


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        ustpregion10.in.ecf@usdoj.gov
tr          Stacy M. Wissel         tr_wissel_ecf@sbcglobal.net
aty         Kevin S Kinkade          kinkadeassociates@hotmail.com
                                                                                                                           TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          George Linwood Farrington, Jr.         1017 N First Ave          Evansville, IN 47710
jdb         Jamie Ann Miller        1017 N First Ave          Evansville, IN 47710
15784407 ADT Security           3190 S Vaughn Way Ste 150             Aurora, CO 80014
15784408 AFNI           1310 Martin Luther King Drive            Bloomington, IL 61702
15784413 AT&T            Attn: Bankruptcy Dept.          2612 N Roan St          Johnson City, TN 37601−1708
15784409 American First Finance           PO Box 565848            Dallas, TX 75356
15804319 American First Finance           c/o Becket and Lee LLP            PO Box 3002          Malvern PA 19355−0702
15784410 American Medical Response              50 S Main St Ste 401          Akron, OH 44308
15784411 Andrew Martin            926 W Illinois Street         Evansville, IN 47710
15784412 Angela Sabater           142 Lakeside Drive          Saint Charles, IL 60174
15784414 Bay Area Credit Service           Northpark Town Center            4145 Shackleford Rd #330          Norcross, GA
            30093
15784415 Business Revenue Systems, Inc.            PO Box 13077            Des Moines, IA 50310−0077
15784416 Capital One          Attn: Bankruptcy Dept.           PO Box 30285          Salt Lake City, UT 84130
15784417 Capital One Bank USA NA              15075 Capital One Drive 2nd Floor            Richmond, VA 23238
15784418 Centurion Federal Credit Union            PO Box 3787           Evansville, IN 47708
15784419 Cheryl Carson          c/o Bleecker, Brodey & Andrews              9247 N Meridian St Ste 101         Indianapolis, IN
            46260
15784420 Commonwealth Finance              245 Main St          Dickson City, PA 18519
15784421 Crane Federal Credit Union            1 West Gate Drive           Odon, IN 47562
15784422 Credence Resource Management               PO Box 2300            Southgate, MI 48195
15784423 Credit Acceptance Corp           25505 W. Twelve Mile Rd Ste 3000               Southfield, MI 48034−8339
15784424 Credit Management LLP Corp               PO Box 118288            Carrollton, TX 75011
15784425 David Deep Law Office            PO Box 50           Henderson, KY 42419
15784426 David Shaw Esq            200 NW 9th St          Evansville, IN 47708
15784427 Deaconess Hospital           PO Box 152          Evansville, IN 47701−0152
15784428 Diversified Consultants, Inc.          PO Box 551268           Jacksonville, FL 32255
15784429 ERC           8014 Bayberry Road           Jacksonville, FL 32256
15784430 Evansville Radiology PC            350 W Columbia St Ste 420            Evansville, IN 47710
15784431 Evansville Water & Sewer Utility            1 NW Martin Luther King Blvd Room 104               Evansville, IN 47708
15784432 Fed Loan Servicing           PO Box 69184            Harrisburg, PA 17106−9184
15784433 Fifth Third Bank           Southern Indiana         PO Box 630900           Cincinnati, OH 45263−0900
15784435 GSH Physician Services, Inc.            1160 E St. Clair St        Vincennes, IN 47591−4853
15784434 Global Receivables Solutions, Inc.           2703 N Hwy 75           Sherman, TX 75090
15784436 Heights Finance           2015 N Green River Road           Evansville, IN 47715
15784437 Hoosier Accounts Service            2545 MJM Industrial Dr           Evansville, IN 47715
15784438 IC System, Inc.          PO Box 64437           St. Paul, MN 55164−0437
15784441 IRS          PO Box 7346          Philadelphia, PA 19101
15784439 Indiana Department Of Revenue              Bankruptcy Section          100 Senate Drive Room N240            Indianapolis, IN
            46204−2217
15784440 Insight Communications            c/o TWC           104 S Woodburn Drive           Dothan, AL 36305
15784442 Jack Paulo          53 Davenport Street         Chicopee, MA 01013
15784443 JoAnn McCallister d/b/a Car Time             700 N Fulton          Evansville, IN 47710
15784444 Kahn, Dees, Donovan & Kahn               PO Box 3646          Evansville, IN 47735−3646
15784445 Keis George LLP            55 Public Square Suite 800          Cleveland, OH 44113
15784449 MH Acceptance Inc.            118 S 2nd Street          Elkhart, IN 46516
15784446 Maple Park Apartments            517 Broadway Street           C/O Bruce Kirchoff           Vincennes, IN 47591
15784447 Medical & Professional Collection Svc.             5055 Newburgh Plaza South            Newburgh, IN 47630
15784448 Melissa Farrington          121 S 8th Street         Boonville, IN 47601
15784450 Midland Funding LLC             320 E Big Beaver Rd Ste 300            Troy, MI 48083−1271
15784451 National Credit Systems           PO Box 312125            Atlanta, GA 31131
15784452 National Recovery Agency             2491 Paxton St         Harrisburg, PA 17111
15784453 Office Of The United States Attorney            Southern District of Indiana         10 West Market Street, Ste
            2100       Indianapolis, IN 46204
15784454 Patricia Hagler         41050 Evans Ave            Evansville, IN 47713
15784455 Portfolio Recovery Associates, LLC             120 Corporate Blvd Ste 100          Norfolk, VA 23502
15784456 Professional & Business Collections Inc.            Kahn Dees Donovan Kahn             501 Main Street Suite
            305       Evansville, IN 47708
15784457 Progressive Insurance Company             6300 Wilson Mills Rd            Mayfield Village, OH 44143
15784458 Progressive Leasing          256 West Data Drive           Draper, UT 84020
    Case 20-70656-AKM-7A                  Doc 15-1         Filed 08/10/20          EOD 08/10/20 10:56:13                  Pg 2 of 2
15784459   Progressive Paloverde Insurance Co          Processing Center − 27        PO Box 55126         Boston, MA
           02205
15784460   Receivables Performance Management LLC              20816 44th Ave West          Lynnwood, WA 98036
15784467   SYNCB/Paypal Credit Card            fdba GECRB          PO Box 965005          Orlando, FL 32896
15784461   Social Security Administartion         601 East 12th Street       Kansas City, MO 64106
15784462   Social Security Administration MATPSC            PO Box 2861          Philadelphia, PA 19122
15784463   Social Security Administration SE         Southeastern Program Service Center         2001 12th Avenue
           North       Birmingham, AL 35285
15784464   Source Receivables Management            4615 Dundas Dr Ste 102         Greensboro, NC 27407
15784465   Spectrum        fdba Time Warner Cable−SWO Division              104 South Woodburn Dr           Dothan, AL
           36305
15784466   Steve Goad Properties         1406 Stringtown Rd         Evansville, IN 47711
15784468   The Crossing Apartments          Crossbridge Partnership        7925 Crossbridge Dr         Indianapolis, IN
           46226
15784469   Triple S Enterprises Inc.       201 E Florida St       Evansville, IN 47711
15784470   Twin Lakes MHP            216 Deer Run         Evansville, IN 47712
15784471   US Dept. of Justice/US Attorney General          950 Pennsylvania Avenue, NW           Washington, DC
           20530−0001
15784472   Vectren Energy Delivery          Attn Sharon Armstrong         PO Box 209         Evansville, IN 47702
15784473   Webbank/Fingerhut           6250 Ridgewood Rd          Saint Cloud, MN 56303
15784474   West Asset Management           PO Box 4332          Houston, TX 77210
15784475   Wow Internet & Cable Billing          PO Box 4350          Carol Stream, IL 60197
15784476   Ziemer Stayman Weitzel & Shoulders            20 NW First Street 9th Fl       Evansville, IN 47706
                                                                                                                      TOTAL: 73
